United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
S.V., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Battle Creek, MI, Employer
)
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-880
Issued: August 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated January 3, 2007 which denied her claim for a traumatic
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury in the performance of duty on January 11, 2005.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a March 8, 2006 decision,
the Board found that appellant failed to establish that she sustained an injury in the performance
of duty, because she was off duty as she was on her way to work and was not performing any
1

Docket No. 05-1954 (issued March 8, 2006).

function for the employing establishment. The Board also found that the parking lot where
appellant fell had no relationship to the employing establishment. The facts and history
contained in the prior appeal are incorporated by reference.
The facts and history germane to the present issue include a memorandum of telephone
call dated April 27, 2005 in which the Office contacted Pat Haase, appellant’s supervisor, who
confirmed that the employing establishment did not own or maintain the parking lot where
appellant fell. They also include a July 21, 2005 response, from Larry Gruetier, the clinic
manager, who indicated that the parking lot was available to all who chose to use it. There were
no assigned spaces, no authorized security patrols, no cost to employees to use the lot, no
restrictions as to who could use the lot and that there was also parking on the street.
Additionally, in paper dated August 1, 2005, Shelly Hendryx, a human resources specialist,
indicated that the building and parking lot were owned by Brant Construction and that the
grounds and parking lot were maintained by an entity known as the Lawn Ranger, which
contracted with Brant Corporation.
By letter dated November 24, 2006, appellant’s representative requested reconsideration.
Counsel alleged that the Office and the Board failed to consider the allegation that a coworker
fell in the same parking lot on November 17, 2004. He referred to her File No. 09-2052780 and
alleged that the coworker’s claim was approved. Counsel alleged that the facts were the same as
appellant’s, including that the injury occurred in the same parking lot at or near the time of the
accident involving appellant. He also alleged that the Office should not award benefits to one
claimant and deny another when the facts were the same. Counsel alleged that he had new
evidence which showed that the “employer lied” to the Office and in fact “controlled where
employees could park in the parking lot.” He enclosed minutes from a meeting dated June 16,
2006 and alleged that the employing establishment notified the employees as to where they were
to park and willfully withheld this fact. Counsel also alleged that the parking lot was maintained
by the same company since it was opened and that the rules and regulations for use of the
parking lot had remained the same. He further alleged that the employing establishment
provided false testimony when it indicated that they did not provide security. Counsel alleged
that a security guard checked the premises throughout the day. He alleged that the employing
establishment directed the employees to park in a certain area of the lot. Counsel also alleged
that the employing establishment leased the lot and paid for the use of their employees. He
requested an investigation and approval of the claim.
In a June 9, 2005 statement, Gayla J. Endahl, a medical support assistant, indicated that
she was employed by the employing establishment and fell in the parking lot adjacent to the
building while walking from her car. She alleged that the fall occurred just prior to her shift and
that her claim was accepted by the Office.
The Office also received minutes from a June 16, 2006 meeting of the employing
establishment. The employing establishment noted that “[employees] were reminded to park in
the wooded area behind the sidewalk area, in the outside perimeters of the parking lot or in the
“GRHV” parking lot next to the small pavilion. Parking spaces need to be available closer to the
building for veterans who are disabled.”

2

By decision dated January 3, 2007, the Office denied modification of its prior decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for the payment of compensation
for disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase sustained while in the performance of duty is regarded as the
equivalent of the coverage formula commonly found in workers compensation laws, namely,
arising out of and in the course of employment. In the course of employment relates to the
elements of time, place or circumstance. To arise in the course of employment, an injury must
occur at a time when the employee may be reasonably said to be engaged in the master’s
appellant’s business, at a place where she may reasonably be expected to be in connection with
the employment and while she was reasonably fulfilling the duties of her employment or
engaged in doing something incidental thereto.4 The employee must also establish an injury
arising out of the employment. To arise out of employment the injury must have a casual
connection to the employment, either by precipitation, aggravation or acceleration.5 The Board
has accepted the general rule of workers compensation law that, as to employees having fixed
hours and places of work, injuries occurring on the premises of the employing establishment,
while the employee is going to or from work, before or after working hours or at lunch time are
compensable.6
The term premises, as it is generally used in workers’ compensation law, is not
synonymous with property. The former does not depend on ownership, nor is it necessarily
coextensive with the latter. In some cases, the premises may include all the property owned by
the employer, in other cases, even though the employer does not have ownership and control of
the place where the injury occurred, the place is nevertheless considered part of the premises.7
The term premises of the employer, as that term is used in workers’ compensation law, are not
necessarily coterminous with the property owned by the employer; the term may be broader or
narrower depending more on the relationship of the property to the employment than on the
status or extent of legal title.8
The factors which determine whether a parking lot used by employees may be considered
a part of the employing establishment’s premises include whether the employing establishment
2

5 U.S.C. §§ 8101-8193.

3

Id.

4

Mona M. Tates, 55 ECAB 128 (2003); Timothy K. Burns, 44 ECAB 125 (1992).

5

John B. Shutack, 54 ECAB 336 (2003); see also Bettina M. Graf, 47 ECAB 687 (1996).

6

Diane Bensmiller, 48 ECAB 675 (1997).

7

Linda Williams, 52 ECAB 300 (2001).

8

See Dollie J. Braxton, 37 ECAB 186 (1985); Wilmar Lewis Prescott, 22 ECAB 318 (1971).

3

contracted for the exclusive use by its employees of the parking area, whether parking spaces on
the lot were assigned by the employing establishment to its employees, whether the parking areas
were checked to see that no unauthorized cars were parked in the lot, whether parking was
provided without cost to the employees, whether the public was permitted to use the lot and
whether other parking was available to the employees. Mere use of a parking facility, alone is
not sufficient to bring the parking lot within the premises of the employing establishment. The
premises doctrine is applied to those cases where it is affirmatively demonstrated that the
employer owned, maintained or controlled the parking facility, used the facility with the owner’s
special permission or provided parking for its employees.9
ANALYSIS
In the instant case, appellant has not established that the premises doctrine should be
applied. The Board finds that she has failed to establish that she sustained an injury in the
performance of duty as she was off duty, as appellant was on her way to work, as she was not
performing any particular function of the employing establishment and as the parking lot where
she fell had no specific relationship to the employing establishment. In particular, the Board has
previously determined and continues to find that the parking lot in which appellant slipped was
owned by Brant Construction, which contracted out the maintenance of the grounds and parking
lot to lawn ranger and the employees who utilized the lot did not pay anything for its use. The
employing establishment also confirmed that it did not maintain the lot, that there were no
assigned parking spaces and that it did not police the lot to see that unauthorized cars were not
parked in the facility.10 The employing establishment also confirmed that anyone could park in
the lot and that employees were also free to park elsewhere, including on the street.
Counsel requested reconsideration and submitted additional evidence to support the claim
that her injury occurred on the premises of the employing establishment while she was on her
way to work. He alleged that he had new evidence which showed that the “employer lied” to the
Office and in fact “controlled where employees could park in the parking lot.” Counsel also
alleged that employees were directed to park in a certain area of the lot and that the employing
establishment intentionally and willfully withheld this fact. In support of this allegation, he
submitted the minutes from a June 16, 2006 meeting of the employing establishment. The
minutes contained a notation which indicated that “[employees] were reminded to park in the
wooded area behind the sidewalk area, in the outside perimeters of the parking lot or in the
“GRHV” parking lot next to the small pavilion. Parking spaces need to be available closer to the
building for veterans who are disabled.” Counsel alleged that this supported that the employing
establishment indeed controlled where the employees were allowed to park. However, the Board
finds that these minutes do not support the allegation that the employing establishment “lied” to
the Office or controlled where employees were to park. The Board finds that these minutes
merely suggest preferred areas that the employees should consider when parking and also
9

Rosa M. Thomas Hunter, 42 ECAB 500, 504 (1991); Edythe Erdman, 36 ECAB 597 (1985).

10

See Rosa M. Thomas-Hunter, 42 ECAB 500, 504-05 (1991) (mere use of a parking facility, alone, is not
sufficient to bring the parking lot within the premises of the employing establishment).

4

suggests that the employees should not park in spaces close to the building so that disabled
veterans could utilize the spaces. It finds that the employees had numerous options for parking
which included the wooded area behind the sidewalk area, and there was no requirement that
appellant park in that particular lot. As noted above, the premises doctrine is applied to those
cases where it is affirmatively demonstrated that the employer owned, maintained or controlled
the parking facility, used the facility with the owner’s special permission or provided parking for
its employees.11 Appellant has not submitted evidence to bring the parking lot within the
“premises” of the employing establishment.12
Counsel also alleged that the parking lot was maintained by the same company since it
was opened and the rules and regulations for use of the parking lot had remained the same. The
Board finds that this argument does not lend any support that the employing establishment had
exclusive use of the parking lot, as the record confirms that the lot was owned by Brandt
Construction and maintained by the Lawn Ranger. The Board finds that this argument is
insufficient to bring the parking lot with the “premises” of the employing establishment.13
Additionally, appellant’s representative alleged that the employing establishment
provided false testimony when it indicated that the employing establishment did not provide
security; however, the Board finds that appellant has not submitted any evidence to support this
allegation. The employing establishment denied that its personnel policed the lot or provided
security. While appellant’s representative alleged that a security guard checked the premises
throughout the day, he has not shown that the security guard was employed by the employing
establishment or that they policed the lot to ensure that no one other than employees of the
employing establishment used the lot. The evidence reflects that anyone could use the lot,
including disabled veterans. Counsel also alleged that the employing establishment leased the lot
and paid for the use of the lot for their employees. As noted above, the care and maintenance of
the lot was contracted out to the Lawn Ranger. Additionally, the employing establishment
confirmed that anyone could park in the lot, including disabled veterans and there were other
options where individuals could park, including the wooded area behind the sidewalk or the
“GRHV” parking lot next to the small pavilion. This argument is insufficient to bring the lot
within the “premises” of the employing establishment.14
The Board finds that the additional evidence submitted by appellant does not establish
that the employing establishment’s premises extended to the parking lot.15 Appellant has not
shown that the parking lot in which she fell was used exclusively or principally by employees of

11

Rosa M. Thomas Hunter, 42 ECAB 500, 504 (1991); Edythe Erdman, 36 ECAB 597 (1985).

12

Id.

13

Id.

14

Id.

15

The premises doctrine is applied to those cases where it is affirmatively demonstrated that the employer owned,
maintained or controlled the parking facility, used the facility with the owner’s special permission or provided this
parking for its employees. See Edythe Erdman, 36 ECAB 597, 599 (1985

5

the employing establishment for the convenience of the employer.16 Therefore, there was
insufficient connection with the employing establishment or her duties and the exception
regarding employing establishment parking lots does not directly apply.17 Thus, appellant’s
injury is considered to be an ordinary, nonemployment hazard of the journey itself, shared by all
travelers.18 The ice was a hazard common to all travelers and was not a hazard related to her
employment. Appellant, therefore, did not establish that she was injured on the premises of the
employing establishment.19
The Board also finds that the special hazard exception to the premises rule also does not
apply as the route to appellant’s car that day was personal to her, depending upon which space
she parked in and the ice hazard had no connection with her employment and as access to the
parking lot had not been proven to be limited to employing establishment personnel.
Counsel also repeated his allegation that appellant’s claim should be accepted because
other similar claims had been accepted. In support of his argument, counsel included a statement
and referenced the claim of a coworker under File No. 09-2052780, who indicated that her claim
was accepted. However, the Board notes that it can only adjudicate the facts of the present case
and it does not have jurisdiction to review the facts of another case, not specific to the case at
hand. Furthermore, the Board notes that, if the Office committed an error in accepting a prior
claim, it does not mandate that the present claim should be accepted.
CONCLUSION
Appellant has failed to establish that she sustained an injury in the performance of duty,
as she was off duty, as appellant was on her way to work, as she was not performing any
function for the employing establishment and as the parking lot where she fell had no specific
relationship to the employing establishment.

16

Mary Keszler, 38 ECAB 735 (1987).

17

Id.

18

Shirley Borgos, 31 ECAB 222 (1979).

19

See Mark Love, 52 ECAB 490 (2001); Conrad F. Vogel, 47 ECAB 358 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

